Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Negishi (JP 2014-112115 A) in view of Kasukabe (JP 2010-281583 A).
Regarding claim 1, Negishi at least at fig. 11 and 13 discloses an inspection jig comprising: a probe [1150] is made of a conductive member; and a support member [2133, 1500] that supports the probe, wherein the support member includes an inspection side plate-shaped body [1500] arranged on one end portion side, and an electrode side plate-shaped body [2300] arranged on the other end portion side of the support member, a probe support hole [hole in 1500 as shown] into which one end portion of the probe is inserted and supported is formed in the inspection side plate-shaped body, a probe insertion hole [hole in 2133] into which the other end portion of the probe is inserted is formed in the electrode side plate-shaped body, and the probe is installed while being inclined [as shown] at a constant angle [because of straight line of 1150, as shown] with respect to a reference line [vertical line of hole] extending in [vertical direction] of the probe insertion hole, and is supported while the one end portion of the probe abuts on an inner wall of the probe support hole in a state in which a contact portion provided at the one end portion of the probe is not in contact [when held by hole of 1150 and not in contact which 1400, such arrangement can be seen at convention fig. 16] with an inspected portion [1400] to be inspected. 
Negishi is silent about said probe includes a cylindrical body which includes a spiral spring portion and a rod-shaped body which is inserted into the cylindrical body and is made of a conductive member. Kasukabe at fig. 7 discloses a probe [22] includes a cylindrical body [cylinder at 22f] which includes a spiral spring portion [22S-1] and a rod-shaped body [30] which is inserted [as shown] into the cylindrical body and is made of a conductive member. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the probe of Negishi with probe and body as taught by Kasukabe in order to obtain greater accuracy electrical connection between the probe and the inspection device during testing, to reduce pitch between probes and also prevents damage to pads of the inspection device (¶0006-0009). 
Regarding claim 2, Negishi at least at fig. 11 and 13 discloses the one end portion of the probe abuts [at corner, as shown in fig. 11] on a portion arranged on a side of the inner wall close to the electrode side plate-shaped body in a state in which the contact portion is not in contact with the inspected portion. 
Regarding claims 3 and 8 Negishi at least at fig. 11 and 13 discloses a ratio (D-d)/G of a value (D-d) obtained by subtracting an outer diameter d [dia. of 1150] of the [dia. of hole] of the probe support hole to a length G [height of the hole] of the probe support hole in an axial direction is set to be substantially the same value as a ratio E/F of a separation distance E [center point of support hole and insertion hole offset, as shown] between a center point of the probe insertion hole and a center point of the probe support hole in a direction orthogonal to the reference line to a separation distance F [distance between center of both holes is F] between the center point of the probe insertion hole and the center point of the probe support hole in a direction in which the reference line extends. 
Regarding claims 4 and 9-10, Negishi at least at fig. 11 and 13 discloses the support member further includes an intermediate plate-shaped body [2131] arranged between the inspection side plate-shaped body and the electrode side plate-shaped body, and an intermediate portion insertion hole [hole in 2131 for 1150] into which an intermediate portion of the probe is inserted is formed in the intermediate plate-shaped body. 
Regarding claims 5 and 11-12, Negishi at least at fig. 11 and 13 discloses a center point of the intermediate portion insertion hole is arranged on the reference line which passes through a center point of the probe insertion hole and extends in the axial direction of the probe insertion hole [because holes are in parallel, as shown]. 
Regarding claims 6 and 13-14, Negishi at least at fig. 11 and 13 discloses all the elements except for a center point of the intermediate portion insertion hole is arranged on an axial line of the probe installed while being inclined after passing through a center point of the probe insertion hole. Negishi at fig. 16 indicates that probe pin is held at predetermined angle by sequentially offsetting the position of through holes in the 
Regarding claims 7 and 15-19, Negishi at least at fig. 11 and 13 discloses an inspection device [1000] comprising: the inspection jig according to claims 1-6 respectively; and an inspection unit [4000] that is electrically connected to a rear end portion of a probe and inspects an inspection target [1400] by applying an electrical signal to the rear end portion of the probe. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



September 10, 2021